Citation Nr: 0715085	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch. Associate Counsel





INTRODUCTION


The veteran served on active duty from July 1943 to January 
1946, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which, among other things, denied service 
connection for hearing loss, tinnitus, and PTSD.  The veteran 
perfected a timely appeal of these determinations to the 
Board. 

In January 2005, the RO granted service connection for 
bilateral hearing loss , evaluated as 10 percent disabling 
effective April 23, 2004.

In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. 


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has PTSD.

2.  The evidence of record does not demonstrate that the 
veteran developed tinnitus during or as a result of his 
service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a);  
(2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.   38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in June 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case consists of the veteran's 
service records, post-service VA treatment records, and two 
VA psychiatric examinations dated in July 2004 and May 2005.

In this case, the veteran has been diagnosed with PTSD, 
dysthymia, and adjustment disorder with mixed anxiety and 
depressed mood.  In order to determine the nature of the 
veteran's condition and whether he suffers from PTSD as a 
result of his military service, the veteran was afforded two 
VA examinations.  The first examination was conducted in July 
2004.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination and 
report.  The examiner noted the veteran's family, social, 
military (including his involvement in World War II) and 
medical history.  After examining the veteran, the examiner 
diagnosed the veteran with adjustment disorder with depressed 
mood.  Regarding the diagnosis, the examiner specifically 
stated the following:  

The veteran does not suffer from post 
traumatic stress disorder per DSM-IV criteria.  
Criterion A, traumatic incidents, was not 
satisfied per DSM-IV criteria, nor were 
criterion categories B and D.  The veteran's 
report of recollections of military service 
does not rise to the level of persistent and 
distressing per DSM-IV.  The veteran endorsed 
only the symptom of insomnia in category D.  
Psychological testing does not reflect 
symptoms that would be in keeping with post 
traumatic stress disorder.  Self-report and 
psychocological testing did reflect a mild 
level of depressive symptoms, but not enough 
to rise to the level of a major depressive 
disorder.  The veteran is coping with recent 
life stressors that appear to have prompted an 
adjustment disorder.  The veteran's adjustment 
disorder is not as likely as not connected 
with military service.

The veteran's VA treatment reports indicate that the veteran 
has been seen recently on a relatively regular basis for 
psychological evaluation and treatment.  Despite the clear 
impression from the July 2004 VA examiner, these treatment 
records indicate that the veteran has been diagnosed with 
PTSD.

The veteran was again afforded a VA examination in May 2005.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report.  
The examiner reviewed the veteran's military history, 
including his history in World War II and his reported in-
service stressors.  The veteran's medical history was also 
noted, to include the veteran's VA treatment records and the 
prior VA examination.  After examining the veteran and his 
file, the veteran was diagnosed with adjustment disorder with 
mixed anxiety and depressed mood.  Regarding the diagnosis, 
the examiner stated the following:

Based on the interview and review of the 
veteran's records as requested by the VARO, 
the veteran does not meet the criteria for 
PTSD.  The cause of his current anxiety and 
mild depressive symptoms are [more] likely 
than not related to his declining physical 
health and his daughter's recent cancer.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file contains treatment 
records noting diagnoses of PTSD, neither of the VA examiners 
(who examined the veteran and his claims file in connection 
with the claim) diagnosed the veteran with PTSD.  Conversely, 
they both determined that the veteran did not have PTSD.  
These conclusions were reached after reviewing the veteran's 
claims file and examining the veteran.  

At this point, the Board notes, as indicated above, that the 
veteran's claims file does indicate that he has been 
diagnosed with PTSD.  The Board finds, however, that the 
opinion of the VA examiners, especially the May 2005 VA 
examiner, who examined both the veteran and his claims file, 
should carry the most weight in this case.  In this regard, 
the Board notes that the diagnoses of PTSD that appears in 
treatment notes do not appear to be based on a full review of 
the veteran's claims file, nor do they appear to be supported 
by any specific stressors.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).
  
The Board finds therefore that the weight of the evidence is 
against a finding that the veteran's suffers from clinical 
PTSD in accordance with the provisions of 38 C.F.R. § 
4.125(a).  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has PTSD due to an incident in 
service.  Nor does the Board wish to in any way diminish the 
veteran's honored service in World War II.  The Board notes, 
however, that as a lay person, the veteran is not competent 
on his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   On these facts, service connection for PTSD must be 
denied

B. Tinnitus.

In this case, the veteran has been diagnosed as having 
tinnitus for VA purposes.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's hearing loss is related to a disease or injury 
in service.  

Here, the Board notes that the veteran's service medical 
records are negative for any hearing disorder in service.  
The veteran's separation examination showed normal hearing in 
both ears.  Tinnitus was not shown during service or for 
years thereafter.  On VA audiology consultation in April 
2002, the veteran denied having tinnitus.

In order to determine whether the veteran has tinnitus that 
is related to his military service, the veteran was afforded 
a VA examination in January 2005.  The examiner indicated 
that the veteran's claims file had been reviewed in 
connection with the examination and report.  Military noise 
exposure was noted to be artillery, diesel engines, heavy 
equipment, and bombings.  Post-service occupational noise 
exposure was noted to be as a truck and bus driver.  No 
recreational noise exposure was indicated.  After 
examination, the veteran was diagnosed with bilateral 
tinnitus.  Regarding nexus to service, the examiner stated 
that the most likely etiology of the veteran's condition was 
unknown.  In this regard, the Board notes that the examiner  
was specifically requested to state an opinion regarding the 
etiology of any tinnitus found to be present.  The examiner, 
who also examined the veteran for hearing loss, noted that 
hearing loss was likely related to service, but found, in 
light of the same evidence, that the etiology of the 
veteran's tinnitus was unknown.  No positive correlation to 
service was indicated, and, the examiner specifically 
referenced to the fact that the veteran denied having 
tinnitus on examination in April 2002.

Based on the fact that tinnitus was not shown during service 
or for years there after, that the veteran denied having had 
tinnitus in April 2002, and the fact that the etiology of the 
tinnitus recently found has been determined "unknown", the 
Board finds that the evidence of record is against a finding 
that the veteran's tinnitus is related to his service.  There 
is no indication in the veteran's service records that he 
suffered from tinnitus in service and there is no indication 
of tinnitus until many years later.  In addition, the veteran 
denied having tinnitus in April 2002 and the 2005 VA examiner 
(who examined the veteran and his claims file in connection 
with the claim) found that the etiology of the veteran's 
tinnitus was unknown.  No positive correlation to service was 
indicated.  

While the veteran may feel that he has tinnitus that is 
related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's tinnitus is related to or had its onset in 
service.  Service connection for tinnitus must therefore be 
denied.  


ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


